DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  
The Examiner acknowledges Applicant’s claim for priority to App. No. 15/480,179 (filed April 5, 2017) and App. No. 62/318,890 (filed April 6, 2016).  However, claims 1-9 of the instant application contain subject matter that was not disclosed in either priority document.  As such, claims 1-9 are not entitled to the effective filing date of the priority documents and therefore have an effective filing date of November 26, 2019.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first movable vibration generating pad is movable along a track integrally formed on an inner side of the first arm” of claim 1 lines 4-5 and the “second movable vibration generating pad is movable along a track integrally formed on an inner side of the second arm” of claim 1 lines 7-8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.84(h)(5) because Figure 2 show(s) modified forms of construction in the same view.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
278 in Fig. 18
The drawings are objected to because reference characters 220, 212, 227, and 222 in Fig. 21 are each pointing to the same structure.
The drawings are objected to because Fig. 22 shows an exploded view of the invention, but does not include the appropriate dashed lines or brackets.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “232” has been used to designate both the frequency control in Fig. 21 and the microprocessor in Para. 51.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “314” has been used to designate both power section and the headband in Para. 79.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “configured to vibrate at a frequency capable of reducing patient blood pressure when in contact with the first and second sides of the patient face” of claim 5 lines 2-3

Claim Objections
Claims 1 and 9 objected to because of the following informalities:
Claim 1 line 3 reads “generating pad wherein” but is suggested to read --generating pad, wherein-- for grammatical flow.  Claim 1 lines 6-7, Claim 9 line3, and claim 9 lines 7-8 each suffer from a similar deficiency.
Claim 9 begins on a new page from claim 8, but should begin on the same page below claim 8.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
Regarding claim 5, the term “at a frequency capable of reducing patient blood pressure when in contact with the first and second sides of the patient face, respectively” in lines 2-3 is indefinite because every person is different, therefore it is unclear exactly what frequency is being claimed to perform the claimed function.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.	
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-8 are rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. Pub. 2016/0008219 to Pollak (herein Pollak) in view of US Pat. 4,309,575 to Zweig et al (herein Zweig), as evidenced by NPL Merriam Webster - Track (herein NPL Track).
Regarding claim 1, Pollak discloses a head mounting system for therapeutic vibration (head massaging device 100, Fig. 1), the head mounting system comprising: a first arm (portion of second band 120 on which massager 126a is disposed, Fig. 1 and annotated figure below, the second band 120 is formed of a rubber or plastic with a single internal wire, in order to conform and contour to the user’s head, Para. 17) configured to support a first vibration generating pad (patch 124a supporting massager 126a, massager 126a configured to vibrate or oscillate against the user’s head, Para. 15 and Para. 18 lines 3-5, Fig. 1) on an inner side of the first arm (massager 126a faces the user’s head on the second band 120, Fig. 1); a second arm (portion of second band 120 on which massager 126b is disposed, Fig. 1 and annotated figure, the second band 120 is formed of a rubber or plastic with a single internal wire, in order to conform and contour to the user’s head, Para. 17) configured to support a second vibration generating pad (patch 124b supporting massager 126b, massager 126b configured to vibrate or oscillate against the user’s head, Para. 15 and Para. 18 lines 3-5, Fig. 1) on an inner side of the second arm (massager 126b faces the user’s head on the second band 120, Fig. 1); and a headband dimensioned to engage a crown of a patient head (the portion of second band 120 that rests atop the user’s head, in the location of controller 116, Fig. 1 and annotated figure), the headband further comprising: a first end (end adjacent the second band 120 holding massager 120a); a second end (end adjacent the second band 120 holding massager 120b); and a power source (controller 116 includes a battery pack, Para. 16) positioned between the first end and the second end configured to supply vibrational power to the first and second movable vibration generating pads (battery back is located with controller 116 between the first and second ends, Fig. 1 and annotated figure, the “battery pack to power each massager,” Para. 16); wherein the first arm extends laterally away from the first end of the headband and is configured to engage a first side of a patient face (the first arm extends along the side of a user’s head, the massager 126a engaging the temple area of the head, Para. 15); and wherein the second arm extends laterally away from the second end of the headband and is configured to engage a second side of the patient face (the second arm extends along the side of a user’s head, the massager 126b engaging the temple area of the opposite side of the head, Para. 15).  Pollak does not disclose the first vibration generating pad being a movable pad, wherein the first movable vibration generating pad is movable along a track integrally formed on an inner side of the first arm, and the second vibration generating pad being a movable pad, wherein the second movable vibration generating pad is movable along a track integrally formed on an inner side of the second arm.

    PNG
    media_image1.png
    701
    1195
    media_image1.png
    Greyscale

Annotated Fig. 1 of Pollak
However, Zweig teaches an intracranial stimulation headset (Fig. 1) including the first vibration generating pad (transducer assembly 20, Fig. 1) being a movable pad (transducer assembly 20 is slidable along parallel wires 36, 38 which form the headband 10, Col. 2 line 68 - Col. 3 line 3, Col. 3 lines 10-15, Figs. 1-2), wherein the first movable vibration generating pad is movable along a track integrally formed on an inner side of the first arm (parallel wires 36, 38 forming a track and the track at least partially disposed on an inner side, Fig. 1, the term “track” being interpreted in accordance with definition 1f of NPL Track, a copy of which is provided herewith, the parallel wires 36, 38 serving to guide the sliding movement of transducer assembly 20, Col. 4 lines 10-11, Fig. 1), and the second vibration generating pad (transducer assembly 18, Fig. 1) being a movable pad (transducer assembly 18 is slidable along parallel wires 36, 38 which form the headband 10, Col. 2 line 68 - Col. 3 line 3, Col. 3 lines 10-15, Figs. 1-2), wherein the second movable vibration generating pad is movable along a track integrally formed on an inner side of the second arm (parallel wires 36, 38 form a track at least partially disposed on an inner side, Fig. 1, the parallel wires 36, 38 serving to guide the sliding movement of transducer assembly 18, Col. 4 lines 10-11, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second band (120) of Pollak to include a second parallel wire as taught by Zweig in order to provide additional stability to the band to maintain conformance about the user’s head.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vibrating patches (124a, 124b) supporting the massagers (126a, 126b) of Pollak to be slidable along the headband as taught by Zweig in order to allow the user to better adjust the location of applied vibration to a desired location for best efficacy.
Regarding claim 5, the modified Pollak discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Pollak further discloses wherein the first and second movable vibration generating pads are configured to vibrate at a frequency capable of reducing patient blood pressure when in contact with the first and second sides of the patient face, respectively (head massaging device 100 is configured to massage the head of the user, such that the device “offers both undulating movements and rhythmic rotation thus providing complete relaxation and comfort for the user,” Para. 12, reduction of stress correspondingly helping to reduce blood pressure in the user).
Regarding claim 6, the modified Pollak discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Modified Pollak further discloses wherein the first arm (Pollak annotated figure) and the second arm (Pollak annotated figure) are flexible relative to the headband and are configured to engage a plurality of patient head widths (Pollak second band 120 is formed of a rubber or plastic with Zweig two internal parallel wires, in order to conform and contour to the user’s head, Pollak Para. 17).
Regarding claim 7, the modified Pollak discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Pollak further discloses wherein the first movable vibration generating pad is located at a distal end of the first arm (massager 126a is disposed at the distal end of the first arm, Fig. 1 and annotated figure).
Regarding claim 8, the modified Pollak discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Pollak further discloses wherein the second movable vibration generating pad is located at a distal end of the second arm (massager 126b is disposed at the distal end of the second arm, Fig. 1 and annotated figure).

Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over Pollak and Zweig, as applied to claim 1 above, and further in view of US Pat. Pub. 2011/0170702 to Bays (herein Bays).
Regarding claim 2, the modified Pollak discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Pollak, as modified above, does not disclose wherein the headband further comprises an indicator configured to display one or more operation modes.
However, Bays teaches a headset device (headset 110, Fig. 8, headset 110 configured to apply vibration in the frequency range of audible sound, Para. 96) including wherein the headband (headband 2, Fig. 8) further comprises an indicator (LED 116, Fig. 8) configured to display one or more operation modes (LED 116 indicates status information to the user regarding the application of sound waves to the user, Para. 97, Fig. 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the headband of modified Pollak to include an indicator light as taught by Bays in order to provide a visual indication of status information to the user without the need of a larger display screen.

Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over Pollak and Zweig, as applied to claim 1 above, and further in view of US Pat. Pub. 2011/0270141 to Ye (herein Ye).
Regarding claim 3, the modified Pollak discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Pollak, as modified above, does not disclose wherein the headband further comprises an actuator configured to engage and disengage the first and second movable vibration generating pads from the power source.
However, Ye teaches a hair-band type apparatus (100, Fig. 1) including wherein the headband (operating part 150, Fig. 1) further comprises an actuator (buttons 153) configured to engage and disengage the first and second movable vibration generating pads from the power source (button 153 serves as an on/off switch, Para. 33, and is connected to the battery 152 and the vibration element 133 of operating element 130, Para. 33, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the headband of modified Pollak to include an on/off button as taught by Ye in order to utilize a well-known power regulation structure with the expected result of user toggleable flow of power from the battery only at desired times.

Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Pollak, Zweig, and Ye, as applied to claim 3 above, and further in view of US Pat. Pub. 2015/0305974 to Ehrenreich et al (herein Ehrenreich).
Regarding claim 4, the modified Pollak discloses all the claimed limitations, as discussed above with respect to the rejection of claim 3.  Pollak, as modified above, does not disclose wherein the power source is configured to supply power to the first and second movable vibration generating pads for a predetermined amount of time when the actuator is in an on position.
However, Ehrenreich teaches a device for treating hypertension (200, Fig. 2) including wherein the power source is configured to supply power to the first and second movable vibration generating pads (energy sources 240 supply power to haptic exciters 220’, Para. 175) for a predetermined amount of time when the actuator is in an on position (device 200 includes a clock circuit 556, the clock circuit 556 generates and sets timing of activations of haptic exciter 220’ when power is supplied, Para. 183).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the headband of modified Pollak to include a timer as taught by Ehrenreich so that activation of the therapy device is timed to coincide with predetermined portions of the user’s sleep pattern (Ehrenreich Para. 139).

Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Pollak in view of US Pat. Pub. 2018/0063627 to Kubba et al (herein Kubba).
Regarding claim 9, claim 9 recites many of the same limitations as those recited in claim 1.  For the sake of brevity, only those new limitations appearing in claim 9 will be addressed below.
Pollak does not disclose a first movable vibration generating pad, wherein the first movable pad is coupled to the first arm at a first ball and socket joint configured on an inner side of the first arm, a second movable vibration generating pad, wherein the second movable vibration generating pad is coupled to the second arm at a second ball and socket joint configured on an inner side of the second arm.
However, Kubba teaches a vibration transducer connector for a worn device (Figs. 1 and 4A) including a first movable vibration generating pad (at least one vibration transducer 402, configured as a bone conduction transducer, is mounted on member 400, Para. 76, Fig. 4A, member 400 movably mounted on an arm of frame component 401, Para. 76, Fig. 4A), wherein the first movable pad is coupled to the first arm at a first ball and socket joint configured on an inner side of the first arm (member 400 includes a male connector 418 that connects with female connector 408 of frame component 401, Para. 76, Fig. 4A, the connectors 418, 419 being configured as a ball-and-socket joint, Para. 76), a second movable vibration generating pad (a second vibration transducer 402, configured as a bone conduction transducer, is mounted on member 400, Para. 76, Fig. 4A, member 400 movably mounted on an arm of frame component 401, Para. 76, Fig. 4A), wherein the second movable vibration generating pad is coupled to the second arm at a second ball and socket joint configured on an inner side of the second arm (member 400 includes a male connector 418 that connects with female connector 408 of frame component 401, Para. 76, Fig. 4A, the connectors 418, 419 being configured as a ball-and-socket joint, Para. 76).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mounting between the second band and the patches of Pollak to be a ball-and-socket joint as taught by Kubba in order to rotate between multiple positions for greater user comfort and customization (Kubba Para. 76).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2018/0146277 to Yang et al, US 2014/0350441 to Shafieloo, US 2015/0297445 to Gordon et al, US 2012/0302929 to Tkachenko, US 2017/0112715 to Robinson, US 2015/0224019 to Barbera, US 2011/0270141 to Ye, US 2015/0073316 to Bende, US 2017/0165485 to Sullivan et al, US 2016/0051439 to Brown et al, US 2017/0171677 to Norris et al, US 2005/0267388 to Hanna, US 5,611,771 to Taylor, US 5,986,813 to Saikawa et al, US 9,503,555 to Tricoukes et al, US 2007/0008484 to Jannard, and US 10,222,617 to Jannard each recite a headband device including vibrational devices.
US 2011/0170702 to Bays, US 2015/0193196 to Lin et al, US 2007/0038164 to Afshar, US 6,603,863 to Nagayoshi, and US 6,944,309 to Terai et al each recite a wearable device that imparts audio frequency spectrum energy to a user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401. The examiner can normally be reached Mon. - Fr. 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785    

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785